Filed 9/20/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 226







State of North Dakota, 		Plaintiff and Appellee



v.



Jake Wyatt Doornek, 		Defendant and Appellant







No. 20170020







City of Grand Forks, 		Plaintiff and Appellee



v.



Jake Wyatt Doornek, 		Defendant and Appellant







No. 20170027









Appeals from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Donald Hager, Judge.



AFFIRMED.



Per Curiam.



Haley L. Wamstad (argued), Assistant State’s Attorney, Grand Forks, N.D., for plaintiff and appellee State of North Dakota.



Kristi P. Venhuizen (on brief), City Prosecutor, Grand Forks, N.D., for plaintiff and appellee City of Grand Forks.



Kiara C. Kraus-Parr, Grand Forks, N.D., for defendant and appellant.

State v. Doornek

Nos. 20170020 and 20170027



Per Curiam.

[¶1]	Jake Doornek appeals from a criminal judgment entered after a jury found him guilty of one count of theft of property and two counts of assaulting a peace officer.  Doornek argues that the district court erred by denying his motion to sever the trial of the theft charge from the trial of the assault charges, a motion he did not renew at the close of evidence.  Doornek failed to meet his burden under N.D.R.Crim.P. 52(b).  
See
 
State v. Neufeld
, 1998 ND 103, ¶ 15, 578 N.W.2d 536 (“Severance is only required when a defendant has made a convincing showing he has both important testimony to give concerning one count and a strong need to refrain from testifying in another.”); 
see also
 
State v. Tresenriter
, 2012 ND 240, ¶ 12, 823 N.W.2d 774 (noting that to “constitute obvious error, the error must be a clear deviation from an applicable legal rule under current law”).  Doornek also argues that the district court erred by denying his motion for acquittal.  We conclude that sufficient evidence exists in the record to sustain his conviction.  We summarily affirm under N.D.R.App.P. 35.1(a)(3) and (7).

[¶2]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Daniel J. Crothers

Lisa Fair McEvers

Jon J. Jensen